In a matrimonial action in which the plaintiff wife was granted a divorce, (1) plaintiff appeals from so much of an order of the Supreme Court, Suffolk County, dated March 27, 1980, as (a) transferred the matter to the Family Court, Suffolk County, (b) denied her motion to reinstate child support payments and (c) granted defendant specified visitation rights, and (2) defendant cross-appeals, as limited by his brief, from so much of the *873same order as transferred the matter to the Family Court, Suffolk County. Order modified by deleting therefrom (1) the provision granting defendant visitation rights during the whole month of August and substituting therefor a provision granting defendant visitation rights during the whole month of July (this being on consent), (2) the provision transferring the matter to the Family Court, Suffolk County, and (3) the provision denying plaintiffs application to reinstate child support. As so modified, order affirmed, without costs or disbursements, and the action is remitted to the Supreme Court, Suffolk County, for a hearing to be held forthwith before a Justice to be designated by the Administrative Judge of the Supreme Court, Suffolk County, consistent herewith. To finally resolve the parties’ bitter conflict over the custody and visitation rights with respect to their 11-year-old daughter, an immediate hearing before the Supreme Court, Suffolk County, is required. To facilitate this hearing, we note that in addition to the custody, visitation, support and counsel fee issues, the hearing should encompass the question of whether the payment of child support should be reinstated. Mollen, P. J., Hopkins, Damiani and Lazer, JJ., concur.